DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This non-final office action is in response to the Patent Application filed on 7 May 2021.  Claim 1 is cancelled.  Claims 2-21 are pending and considered below.         

Priority
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  This application is a continuation of U.S. patent application Ser. No. 16/746,883, filed Jan. 19, 2020 (now U.S. Pat. No. 11,004,104), which is a continuation of U.S. patent application Ser. No. 15/008,787, filed Jan. 28, 2016 (now U.S. Pat. No. 10,552,861), which is a continuation-in-part of U.S. patent application Ser. No. 14/262,149, filed Apr. 25, 2014, which is a continuation-in-part of U.S. patent application Ser. No. 13/835,372, filed Mar. 15, 2013, which in turn claimed the benefit of Provisional Application No. 61/763,462, filed Feb. 11, 2013, all of which are hereby incorporated by reference in their entireties.  Therefore the instant application is afforded a priority date of 11 February 2013.

Claim Rejections - 35 USC § 101
	The instant claims as a result of analysis under the requirements of 35 USC 101 and the 2019 PEG are determined to be directed to a judicial exception and are further determined to be directed to a practical application, and the instant invention is determined to be eligible under 35 USC 101.
	The instant invention is determined to be directed to a judicial exception related to commercial or legal interactions including agreements in the form of contracts as well as legal obligations.
	The instant invention is determined to be further directed to a practical application related to the timely coordination of user interactions across multiple server systems and multiple point of sale systems including separate user identifiers for the purpose of resulting in the coordination of user benefits taking into account a disparity of programs and associated benefit/transaction related information.  The Examiner is guided by the instant claims as well as disclosures of the written description as published at least at paras. [49]-[54].  Thus the instant invention is determined to be directed to a judicial exception and further directed to a practical application. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,552,861 and as well claims 1-20 of U.S. Patent No. 11,004,104.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Examiner Note: Examiner acknowledges the prior issued patents claim specific limitations related to a Supplemental Nutrition Assistance Program (SNAP), and the instant application claims more general limitations not necessarily related to the particular program, however the Examiner takes the position that the particularity of the parent applications is not patentably distinct from the instant invention.

Related limitations annotated as to presence in parent applications
Instant Invention 17/314271: Related invention 10552861 noted as A; Related invention 11004104 annotated as B
Instant Claim 1:	A method comprising: 
a) at a server system, defining in a computerized database (A, B): 
i) eligible-total-based benefits for a plurality of users (A, B), and 
ii) item-based benefits for the plurality of users (A, B); 
b) at the server system, receiving, from a first remote system, information concerning a first transaction (A, B) comprising: 
i) a list of transaction items from the first transaction (A, B), and 
ii) a first identifier associated with a first user (A, B); 
c) at the server system, determining the item-based benefits for the first transaction by (A, B): 
i) identifying, in the computerized database, the item-based benefits available for the first user using the first identifier (A, B), 
ii) comparing the list of transaction items against the identified item-based benefits to determine an applied item-based benefit amount for the first transaction (A, B), and 
iii) adjusting, in the computerized database, the item-based benefits remaining for the first user based on the applied item-based benefit amount (A, B); 
d) at the server system, determining the eligible-total-based benefits for the first transaction by (A, B): 
i) identifying, in the computerized database, first eligible-total- based benefits available for the first user (A, B), 
ii) determining a first-applied eligible-total-based benefit amount for the first transaction based on (A, B): 
(1) the first eligible-total-based benefits available for the first user (A, B), and 
(2) a first eligible-total identifying a first total value for eligible items in the first transaction (A, B), and
iii) adjusting, in the computerized database, the eligible-total- based benefits remaining for the first user based on the first- applied eligible-total-based benefit amount (A, B); 
e) at the server system, transmitting the applied item-based benefit amount and the first-applied eligible-total-based benefit amount to the first remote system for application during the first transaction; 
f) at the server system, receiving, from a second remote system, information concerning a second transaction comprising (A, B): 
i) a second eligible-total identifying a second total value for eligible items in the second transaction (A, B), and 
ii) a second identifier that is associated with the first user and is different from the first identifier (A, B); 
g) at the server system, determining the eligible-total-based benefits for the second transaction by (A, B): 
i) identifying, in the computerized database, second eligible- total-based benefits available for the first user, wherein first eligible-total-based benefits available for the first user and second eligible-total-based benefits available for the first user comprise eligible-total-based benefits available for the first user at different times (A, B), 
ii) determining a second-applied eligible-total-based benefit amount for the second transaction based on (A, B):
(1) the second eligible-total-based benefits available for the first user (A, B), and 
(2) the second eligible-total (A, B), and 
iii) adjusting, in the computerized database, the eligible-total-based benefits remaining for the first user based on the second-applied eligible-total-based benefit amount (A, B); and 
h) at the server system, transmitting the second-applied eligible-total- based benefit amount to the second remote system for application during the second transaction (A, B).

	Instant Claim 12: A method comprising: 
a) at a server system, defining in a computerized database (A, B): 
i) eligible-total-based benefits for a plurality of users (A, B), and 
ii) item-based benefits for the plurality of users (A, B); 
b) at a first transaction system, receiving a first identifier associated with a first user through a bar-code reader; 
c) at the first transaction system preparing a list of transaction items comprising items associated with a first transaction (A, B); 
d) at the first transaction system, submitting to the server system the first identifier and the list of transaction items (A, B); 
e) at the server system, determining the item-based benefits for the first transaction by: 
i) identifying, in the computerized database, the item-based benefits available for the first user using the first identifier (A, B), 
ii) comparing the list of transaction items against the identified item-based benefits to determine an applied item-based benefit amount for the first transaction (A, B), and 
iii) adjusting, in the computerized database, the item-based benefits remaining for the first user based on the applied item-based benefit amount (A, B); 
f) at the server system, determining the eligible-total-based benefits for the first transaction by (A, B): 
i) identifying, in the computerized database, first eligible-total- based benefits available for the first user (A, B),  
ii) determining a first-applied eligible-total-based benefit amount for the first transaction based on (A, B)
(1) the first eligible-total-based benefits available for the first user (A, B), and 
(2) a first eligible-total identifying a first total value for eligible items in the first transaction (A, B), and 
iii) adjusting, in the computerized database, the eligible-total- based benefits remaining for the first user based on the first- applied eligible-total-based benefit amount (A, B); 
g) at the server system, transmitting the applied item-based benefit amount and the first-applied eligible-total-based benefit amount to the first transaction system; 
h) at the first transaction system, applying the applied item-based benefit amount and the first-applied eligible-total-based benefit amount to discount the first transaction (A, B); 
i) at a second transaction system, receiving a second identifier associated with a first user through a mag-stripe reader; 
j) at the second transaction system, generating a second eligible-total identifying a second total value for eligible items that are associated with a second transaction (A, B); 
k) at the second transaction system, submitting to the server system the second identifier and the second eligible-total (A, B); 
1) at the server system, determining the eligible-total-based benefits for the second transaction by (A, B): 
i) identifying, in the computerized database, second eligible- total-based benefits available for the first user (A, B), 
ii) determining a second-applied eligible-total-based benefit amount for the second transaction based on (A, B): 
(1) the second eligible-total-based benefits available for the first user (A, B), and 
(2) the second eligible-total (A, B), and 
iii) adjusting, in the computerized database, the eligible-total- based benefits remaining for the first user based on the second-applied eligible-total-based benefit amount; 
m) at the server system, transmitting the second-applied eligible-total- based benefit amount to the second transaction system (A, B); and 
n) at the second transaction system, applying the second-applied eligible-total-based benefit amount to discount the second transaction (A, B).

Claims Allowable over Identified Prior Art
	The instant invention is determined to be allowable over the previously cited to combination of prior art references which were previously applied to prior applications now patents 11,004,104 and 10,552,861, comprised of Lanford (20100057554) in view of Taylor et al. (20130339167) and Mughugopalakrishnan et al. (20120066049) because the combination of previously cited to references do not disclose the instant invention, nor is it determined by the Examiner that the instant invention would be found in a reasonable number of references.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in the combination of Lanford in view of Taylor and Mughugopalakrishnan. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
See Krajicek et al. (10,387,851) for disclosures related to the provision of rewards to users in accordance with user activities across multiple accounts including a base interest rate.
See Taylor et al. (9,864,988) for disclosures related to the integration of state benefits amounts with coupon codes provided to users and enabling users to more readily procure items from merchants. 
See Zhou et al. (20130124429) for disclosures related to the processing of multiple benefits types and programs via a single benefit recipient card and a web user interface.
See Band et al. (20100318372) for disclosures related to the integration of multiple databases to determine programmatic outcomes and the appropriate processing of user enrollments into appropriate coordinated programs
See McLaughlin et al. (20100088207) for disclosures related to the linkage of healthcare accounts to user credit and debit cards to enable users to more easily access program benefits while engaging with merchants and health care providers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682